Title: To Alexander Hamilton from Stephen Van Rensselaer, 8 November 1797
From: Van Rensselaer, Stephen
To: Hamilton, Alexander


Albany, November 8, 1797. “I take the liberty of sending for your examination & opinion a Deed which was given to me by Mr. Hoffman as an indemnification against any losses I might sustain by reason of my endorsement for him. The security is ample if the instrument is valid. I wish it not to be made public unless it may be necessary for my security. I however submit this to your discretion. I shall be happy to hear from you on this subject.”
